                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


KEVIN BORRELLI,

Plaintiff,                              Civil No. 18-13657(RMB)

             v.                                 OPINION

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.



APPEARANCES:

BROSS & FRANKEL, P.A.
By: Richard Lowell Frankel, Esq.
725 Kenilworth Avenue
Cherry Hill, New Jersey 08002
     Counsel for Kevin Borrelli

SOCIAL SECURITY ADMINISTRATION, OFFICE OF GENERAL COUNSEL
By: Timothy Patrick Reiley, Special Assistant U.S. Attorney
P.O. Box 41777
Philadelphia, Pennsylvania 19101
     Counsel for Commissioner of Social Security


RENÉE MARIE BUMB, United States District Judge:
     This matter comes before the Court upon an appeal by

Plaintiff Kevin Borrelli (the “Plaintiff”) of the final

determination of the Commissioner of Social Security (the

“Commissioner”), denying Plaintiff’s application for social

security disability benefits.    For the reasons set forth below,

the Court will VACATE the decision of the Administrative Law
Judge (the “ALJ”) and REMAND for proceedings consistent with

this Opinion.


I.   PROCEDURAL HISTORY

     On March 13, 2014, Plaintiff filed an application for a

period of disability and disability insurance benefits pursuant

to Title II of the Social Security Act (the “Act”), and for

supplemental security income pursuant to Title XVI of the Act.

In his application, Plaintiff alleges disability, beginning July

1, 2008, based on migraine headaches, back pain, anxiety,

depression, posttraumatic stress disorder (“PTSD”), insomnia,

and asthma.   Plaintiff’s claim was initially denied on December

1, 2014, and again denied upon reconsideration on March 3, 2015

[Record of Proceedings (“R.P.”) at 12].      On July 6, 2017,

Plaintiff testified at a formal hearing before Administrative

Law Judge (“ALJ”) Karen Shelton.       At the hearing, Plaintiff was

represented by his attorney, Alan Smeltzer.

     On October 4, 2017, the ALJ issued a decision denying

Plaintiff’s claim for benefits, based on the ALJ’s determination

that “[t]he claimant is capable of performing past relevant work

as a sniffer.” [R.P. at 22].   The Appeals Council denied

Plaintiff’s request for review on July 6, 2018, rendering the

ALJ’s decision as final. [R.P. at 1].      This matter now comes




                                   2
before the Court upon Plaintiff’s appeal of the Commissioner’s

final determination.


II.   STANDARD OF REVIEW

      When reviewing an ALJ’s final decision regarding disability

benefits, a court must uphold the ALJ’s factual decisions if

they are supported by “substantial evidence.” Hess v. Comm’r

Soc. Sec., 931 F.3d 198, n. 10 (3d Cir. 2019); 42 U.S.C. §§

405(g), 1383(c)(3).    “Substantial evidence” means “‘more than a

mere scintilla.   It means such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971)(quoting Cons.

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); Albert Einstein

Med. Ctr. v. Sebelius, 566 F.3d 368, 372 (3d Cir. 2009).

      In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000).   The Court’s review of legal issues is plenary. Hess, 931

F.3d at n. 10 (citing Chandler v. Comm’r of Soc. Sec., 667 F.3d

356, 359 (3d Cir. 2011)).

      The Social Security Act defines “disability” as the

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental


                                  3
impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A).   The Act

further states,

     [A]n individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or
     whether a specific job vacancy exists for him, or whether
     he would be hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

     The Commissioner has promulgated a five-step,

sequential analysis for evaluating a claimant’s disability,

as outlined in 20 C.F.R. § 404.1520(a)(4)(i-v).   The

claimant bears the burden of proof at steps one through

four, and the Commissioner of Social Security at step five.

Hess, 931 F.3d at 201 (citing Smith v. Comm’r of Soc. Sec.,

631 F.3d 632, 634 (3d Cir. 2010).   Recently in Hess, 931

F.3d at 201–02, the Third Circuit described the ALJ’s role

in the Commissioner’s inquiry at each step of this

analysis:

     At step one, the ALJ determines whether the claimant is
     performing “substantial gainful activity.” 20 C.F.R. §§
     404.1520(a)(4)(i), 416.920(a)(4)(i). If he is, he is not
     disabled. Id. Otherwise, the ALJ moves on to step two.



                                4
     At step two, the ALJ considers whether the claimant has
     any “severe medically determinable physical or mental
     impairment” that meets certain regulatory requirements.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). A “severe
     impairment” is one that “significantly limits [the
     claimant’s] physical or mental ability to do basic work
     activities.” Id. §§ 404.1520(c), 416.920(c). If the
     claimant lacks such an impairment, he is not disabled.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If he has
     such an impairment, the ALJ moves on to step three.

     At step three, the ALJ decides “whether the claimant’s
     impairments meet or equal the requirements of an
     impairment listed in the regulations[.]” Smith, 631 F.3d
     at 634. If the claimant’s impairments do, he is disabled.
     20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If
     they do not, the ALJ moves on to step four.

     At step four, the ALJ assesses the claimant’s “residual
     functional capacity” (“RFC”) and whether he can perform
     his “past relevant work.” Id. §§ 404.1520(a)(4)(iv),
     416.920(a)(4)(iv). A claimant’s “[RFC] is the most [he]
     can still do despite [his] limitations.” Id. §§
     404.1545(a)(1), 416.945(a)(1). If the claimant can
     perform his past relevant work despite his limitations,
     he   is  no   disabled.   Id.  §§   404.1520(a)(4)(iv),
     416.920(a)(4)(iv). If he cannot, the ALJ moves on to
     step five.

     At step five, the ALJ examines whether the claimant “can
     make an adjustment to other work[,]” considering his
     “[RFC,] . . . age, education, and work experience [.]”
     Id.   §§   404.1520(a)(4)(v),   416.920(a)(4)(v).   That
     examination typically involves “one or more hypothetical
     questions posed by the ALJ to [a] vocational expert.”
     Podeworny v. Harris, 745 F.2d 210, 218 (3d Cir. 1984).
     If the claimant can make an adjustment to other work, he
     is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v),
     416.920(a)(4)(v). If he cannot, he is disabled.


III. FACTUAL BACKGROUND

     The Court recites only the facts that are necessary to its

determination on appeal, which is narrow.   Plaintiff is a 31-


                                5
year-old male, but was 20 years old on the alleged disability

onset date and 29 years old at the time of his hearing before

the ALJ.   Plaintiff graduated high school and appears to have

received some vocational electrician training.   At Plaintiff’s

administrative hearing in July 2017, the Vocational Expert

(“VE”) classified his only past relevant work as an unskilled

“refinery laborer,” which “was performed at a medium level.”

[R.P. at 53].

     Plaintiff claims that he is disabled and unable to work due

to a combination of both mental and physical impairments,

including: migraine headaches, back pain, anxiety, depression,

PTSD, insomnia, and asthma. [R.P. at 58].


     A.    Plaintiff’s Medical History and Testimony

     The record suggests that many of Plaintiff’s ongoing

medical issues stem from injuries suffered when he was assaulted

with a baseball bat in 2004.   As a result of this attack,

Plaintiff suffered a fractured skull, brain bleeding, and a

blood clot in his brain, which required surgery and the

insertion of titanium plates in the front and back of his skull.

At the administrative hearing, Plaintiff testified he now

suffers from anxiety and depression, is afraid to leave his

home, and cannot sleep at night because he is afraid that his

attacker may break into his home. [R.P. at 44-45, 51].


                                 6
Plaintiff has been treated with anti-depressants and anti-

anxiety medication since at least 2008. [R.P. at 351]. In

addition, one doctor assessed Plaintiff as having “moderate to

severe” limitations, and another gave Plaintiff a Global

Assessment of Functioning (“GAF”) score of 50: indicating

serious mental health symptoms. [R.P. at 20, 473, 484].

       Plaintiff also testified that he suffers from debilitating

migraines. [R.P. at 41-44].      Specifically, Plaintiff testified

that the migraines occur “at least three times a week,” and at

least one migraine a week is so severe that he needs to seclude

himself in a dark room with an ice pack for 24 hours. [R.P. at

42, 47].    According to the record, Plaintiff has been treated by

his primary care physician for migraines since at least 2012.

[R.P. at 411].

       Finally, Plaintiff suffered a compression fracture in his

spine in 2004. [R.P. at 437]. At his hearing, Plaintiff

testified he had to use drugs to deal with the pain in his back,

knees, and legs but was not currently seeing any specialist for

his back because he lost health insurance coverage. [R.P. at 48-

49].


       B.   The ALJ’s Decision

       In her decision, the ALJ concluded that Plaintiff was not

disabled, as defined in the Social Security Act, from his


                                    7
alleged onset date through the date of the ALJ’s decision.   The

ALJ found that Plaintiff suffers from severe impairments, but

determined that he was not disabled under the Act.

     At Step One of the sequential analysis the ALJ found that

Plaintiff had not engaged in substantial gainful activity since

the alleged disability onset date, July 1, 2008. [R.P. at 14].

At Step Two, the ALJ determined that Plaintiff suffered from

“the following severe impairments: migraine, cerebral trauma,

affective and anxiety disorders.” [R.P. at 14]. However, the ALJ

stated that Plaintiff’s vertebral fracture was not severe

because his pain was controlled by medication and tested within

normal limits on a back exam. [R.P. at 14].

     At Step Three the ALJ determined that Plaintiff did not

have an impairment that meets or is medically equivalent to the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1.

     At Step Four, the ALJ determined as follows:

      After careful consideration of the entire
      record, I find that the claimant has the residual
      functional capacity to perform a full range of
      work at all exertional levels but with the
      following nonexertional limitations: he is able
      to understand, remember, and carry out simple,
      routine, and repetitive tasks; in a work
      environment free of fast paced production
      requirements; involving only simple, work-
      related decisions; with few, if any, work place
      changes. He can work for 2 hours before needing
      a break. He can have occasional contact with
      supervisors and coworkers in proximity, but not

                                8
      on joint or shared tasks, and no contact with
      the public.

[R.P. at 18].

     In making this decision, the ALJ considered “all

symptoms and the extent to which these symptoms can

reasonably be accepted as consistent with the objective

medical evidence and other evidence.” [R.P. at 18].    Based

on the above RFC, the ALJ found Plaintiff was “capable of

performing past relevant work as a sniffer.” [R.P. at 22].

     The ALJ stated that she reached the RFC formulation,

and decision, based on inconsistencies “regarding [the]

frequency of migraines, and the claimant’s ability to leave

his home unattended.” [R.P. at 19].   The ALJ placed

significant weight on a note from Plaintiff’s primary care

doctor in July of 2015 “indicat[ing] the migraines [were]

controlled.” [R.P. at 18].   As for Plaintiff’s alleged

mental health impairments, the ALJ rejected a doctor’s use

of GAF scores as unreliable, citing an American Psychiatric

Association publication from 2013. [R.P. at 20].   The ALJ

then concluded that “the claimant [sic] functioning based

upon his longitudinal medical history demonstrates a higher

level of mental functioning that [sic] reflected in the

‘snapshot’ approach that [the doctor] provided in his

assessment.” [R.P. at 21].   Further, despite the record


                                 9
showing treatment for anxiety and depression since at least

2008, the ALJ found Plaintiff’s mental impairments “non-

disabling at all times material to this decision,” because

“[t]he claimant has never been in formal treatment... and

has never required an inpatient admission for treatment of

the same.” [R.P. at 21].


IV.   DISCUSSION

      On appeal, Plaintiff argues that the ALJ’s disability

determination is not supported by substantial evidence because

the ALJ failed to properly consider limitations stemming from

Plaintiff’s migraines in the RFC formulation [R.P. at 28].    In

addition, according to Plaintiff, the ALJ failed to pose an

accurate hypothetical to the Vocational Expert.   Upon review,

this Court also notes inconsistencies within the ALJ’s

evaluation of past “substantial gainful activity” and agrees

with Plaintiff that remand is warranted.


      A.   Evaluation of Plaintiff’s Migraines

      First, Plaintiff argues that remand is warranted because

the ALJ’s findings are not supported by substantial evidence.

Specifically, Plaintiff asserts that the ALJ fails to

sufficiently explain why she discounted evidence regarding the

frequency and intensity of Plaintiff’s migraines and failed to




                                10
properly consider the hypotheticals posed to the Vocational

Expert.   This Court agrees with Plaintiff.

       In formulating the RFC, the ALJ is required to “weigh the

credibility of the medical and non-medical evidence.” Yensick v.

Barnhart, 245 F. App’x 176, 181 (3d Cir. 2007)(citing Fargnoli

v. Massanari, 247 F.3d 34, 41 (3d Cir. 2001)). “When a conflict

in the evidence exists, the ALJ may choose whom to credit but

cannot reject evidence for no reason or for the wrong reason.”

Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999)(citing Mason

v. Shalala, 994 F.2d 1058, 1066 (3d Cir. 1993)).

       At the administrative hearing, Plaintiff testified that his

migraines have caused him to miss work and lose jobs. [R.P. at

41].   Plaintiff stated that he usually suffers multiple

migraines a week and, generally, at least one renders him

incapacitated by forcing him to remain in a dark room with an

ice pack for at least twenty-four hours at a time. [R.P. at 42,

46].   Additionally, Plaintiff’s primary care physician

classified his migraines as particularly difficult to treat

because they resulted from a traumatic brain injury and the

titanium plates permanently inserted into his skull. [R.P. at

43].

       Although the ALJ found that Plaintiff’s migraines were a

“severe impairment,” the ALJ downplayed the impact of the

migraines at Step 4 due to “inconsistencies in the evidence,

                                 11
regarding frequency of migraines.” [R.P. at 19].     Indeed, the

evidence regarding the frequency of Plaintiff’s migraines

varied.   Plaintiff’s own testimony was somewhat inconsistent,

stating that the frequency of his migraines can be as frequent

as one to three times per week, or as infrequently as twice per

month.    Meanwhile, Plaintiff’s mother stated that he gets

migraines twice per week.   Therefore, the ALJ concluded that

Plaintiff’s statements regarding “the intensity, persistence,

and limiting effects of these symptoms [were] not entirely

consistent with the medical evidence and other evidence in the

record for the reasons explained in this decision.” [R.P. at 18-

19].

       “Where an applicant for disability benefits complains of

pain, that testimony may not be discredited on the basis of the

ALJ's own medical judgment; it must be discredited by

contradictory medical evidence.” Cruz v. Comm'r of Soc. Sec.,

244 F. App'x 475, 481 (3d Cir. 2007)(citing Kent v. Schweiker,

710 F.2d 110, 115 (3d Cir.1983).      The Third Circuit has held

that “it is well settled that ‘an ALJ must give serious

consideration to a claimant's subjective complaints of pain,

even where those complaints are not supported by objective

evidence.’” Marshall v. Barnhart, 69 F. App'x 557, 560 (3d Cir.

2003)(quoting Mason v. Shalala, 994 F.2d 1058, 1067 (3d Cir.

1993)).

                                 12
        In this case, the ALJ did not clearly outline substantive,

objective reasons for discounting the testimony about the impact

of Plaintiff’s migraines on his ability to work.    The only

objective evidence cited by the ALJ in support of her opinion

was a note from Plaintiff’s primary care doctor in July of 2015

“indicat[ing] the migraines [were] controlled.” [R.P. at 18,

496].    However, a single doctor’s note stating a condition is

“controlled” does not prove that it has been resolved,

especially when the record shows that Plaintiff has been

consistently treated for migraines since at least 2012.    In

fact, at Plaintiff’s next visit in August 2015, the same doctor

prescribed a new medication to prevent migraines, [R.P. at 496],

indicating that the migraines were not actually controlled.

        The Court also notes that the ALJ failed to explain how she

determined that Plaintiff suffered from fewer than two migraines

per month.    At the administrative hearing, the ALJ posed a

hypothetical to the Vocational Expert, asking whether an

individual with Plaintiff’s RFC would be able to perform past

work if “they would be absent two or more times per month” due

to “migraines or other symptoms.” [R.P. at 54].    Based on his

“experience, education and research,” the Vocational Expert

answered that such a person would be unable to work in any

capacity. [R.P. at 55].



                                  13
        Plaintiff and his mother provided somewhat inconsistent

testimony, but the record demonstrates subjective complaints of

migraines at least twice per month.    To that end, the ALJ never

explains how she determined that Plaintiff suffered from fewer

than two migraines per month that would force him to miss work.

This issue must be addressed on remand.


        B.   Inconsistencies Regarding “Substantial Gainful
             Activity”

        Second, the Court notes that the ALJ’s RFC evaluation,

which found that Plaintiff has “past relevant work as a

sniffer,” is inconsistent with the ALJ’s finding that Plaintiff

had not engaged in any “substantial gainful activity” since the

alleged onset date.    As previously noted, at Step 1, the ALJ

found that Plaintiff had not engaged in any “substantial gainful

activity” since the alleged disability onset date of July 1,

2008.    However, in formulating the RFC at Step 4, the ALJ

concluded that Plaintiff was “capable of performing past

relevant work as a sniffer,” a role in which Plaintiff only

worked in during 2009. [R.P. at 22]. The ALJ also stated that

Plaintiff “has worked since the alleged onset date, even earning

substantial gainful activity.” [R.P. at 19].

        The ALJ’s determinations at Step 1 and Step 4 are

impossible to square.    Under the Social Security Act, a claimant

is not considered disabled if they have engaged in “substantial

                                  14
gainful activity” for any period of time after the alleged onset

date. See 20 C.F.R. § 404.1520(b).    “Past relevant work” is

defined as work “done within the past 15 years, that was

substantial gainful activity, and that lasted long enough for

[the claimant] to learn to do it.” 20 C.F.R. 404.1560(b)(1)

(emphasis added).    As such, “past relevant work” that takes

place after the alleged onset date is necessarily “substantial

gainful activity.”

     If Plaintiff’s job as a “sniffer” in 2009 qualifies as

“substantial gainful activity,” as suggested in the ALJ’s RFC

formulation, then the ALJ’s determination at Step 1 was

incorrect. See Russo v. Astrue, 421 Fed.Appx. 184, 188 (3d Cir.

2011)(affirming ALJ’s denial of social security benefits when

the ALJ found the claimant engaged in substantial gainful

activity for a period of time after the alleged disability onset

date, precluding a disability finding for that period).    On the

other hand, if the ALJ was correct that Plaintiff “has not

engaged in substantial gainful activity since July 1, 2008,” the

ALJ should not have deemed Plaintiff’s job in 2009 to be “past

relevant work.”    Absent past relevant work, the ALJ should have

continued to Step 5 to evaluate whether Plaintiff could adjust

to “other work.”

     This Court expresses no opinion whether Plaintiff’s work as

a “sniffer” amounts to “substantial gainful activity” since the

                                 15
alleged disability onset date of July 1, 2008.   However, this

inconsistency must be resolved on remand.


V.   CONCLUSION

     Although this Court does not express an opinion as to

whether Plaintiff’s impairments render him disabled, as defined

by the Act, the Court finds that the ALJ committed reversible

legal errors that warrant remand.    Indeed, on remand, the ALJ

must (1) address the inconsistencies regarding Plaintiff’s past

“substantial gainful activity” and (2) discuss, in greater

detail, whether objective medical evidence rebuts Plaintiff’s

subjective complaints regarding the frequency and intensity of

his migraines.

     For the reasons set forth herein, the Court will VACATE the

ALJ’s decision and REMAND for proceedings consistent with this

Opinion.   An appropriate Order shall issue on this date.



DATED: September 26, 2019



                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                16
